Citation Nr: 1007692	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-17 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for anterior cruciate 
ligament (ACL) deficiency right knee, post operative, 
currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for degenerative 
joint disease, right knee as secondary to ACL deficiency 
right knee, post operative, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in April 2007, and a substantive 
appeal was received in June 2007.  During the course of the 
appeal, the RO assigned a separate 10 percent rating for a 
postoperative scar of the right knee.  Review of the record 
reveals that the Veteran's contentions have been directed at 
the ligament and degenerative joint disease aspects of the 
right knee.  The most recent supplemental statement of the 
case addresses only these two issues, and the Board finds 
that the scar issue is not in appellate status. 


FINDINGS OF FACT

1.  The Veteran's service-connected ACL deficiency right 
knee, post operative is manifested by no more than moderate 
subluxation and lateral instability.  

2.  The Veteran's service-connected degenerative joint 
disease, right knee is manifested by limitation of flexion, 
and some degree of fatigability, weakness, lack of endurance, 
and incoordination.  It is not manifested by leg flexion 
limited to 30 degrees or leg extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
ACL deficiency right knee, post operative have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5257-5258 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
degenerative joint disease, right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5260-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated October 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
re-issued VCAA notice in June 2009.  The June 2009 
correspondence fully complied with Dingess.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the October 2005 and June 2009 letters in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2007 and September 2009, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board notes that the issue of an increased rating for 
degenerative joint disease of the right knee arises from the 
original assignment of a disability evaluation following an 
award of service connection.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The RO granted service connection for the Veteran's right 
knee disability by way of a July 1995 rating decision.  At 
that time, the RO assigned a 10 percent rating pursuant to 
Diagnostic Code 5257 (regarding recurrent subluxation and 
lateral instability).  By way of a May 2005 rating decision, 
the RO increased the rating to 20 percent.  

The Veteran filed his current claim in September 2005, and 
the RO issued a January 2006 rating decision in which it 
continued the 20 percent rating.  Then in April 2008, the RO 
issued another rating decision in which it granted service 
connection for degenerative joint disease of the right knee 
and assigned a separate 10 percent rating based on painful 
and limited range of motion.  

The Board notes that under the provisions of Diagnostic Code 
5003, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The Veteran submitted correspondences from his spouse dated 
October 2005 and May 2006.  In them, she explained that the 
Veteran has been walking with a more noticeable limp and that 
the right knee disability has affected his ability to play 
sports, work, and do things around the house and with the 
family.  She stated that he has pain when walking and is only 
able to stand for a few moments at a time.

The Veteran underwent a VA examination in March 2007.  He 
complained that his knee would become periodically swollen 
and would sometimes give out.  He coaches a little league 
team and is unable to do some of the drills due to right knee 
pain.  He stated that he recently underwent an MRI (in 2006) 
that showed that the ACL was not functioning properly and 
that he may have a medial meniscus tear.  

The Veteran reported that at rest, there is no pain (0/10).  
However once or twice per week, with increased activity, pain 
will go up to 6 or 7 out of 10.  He stated that the pain is a 
sore, throbbing type that (in addition to swelling) will last 
all day.  He takes Naprosyn and ices the knee to alleviate 
swelling.  He denied any spontaneous flare-ups.  

Upon examination, the Veteran walked without a limp.  He was 
able to squat without much difficulty.  The knee had 1+ 
swelling; medial joint line tenderness; and positive McMurray 
test, Lachman test, and anterior drawer.  The knee was stable 
to valgus and varus stress.  He could fully extend the knee 
and had flexion to 120 degrees.  There was no demonstrable 
fatigability with repetitive stress to the knee, but he did 
feel some slight soreness with repetitive extension.  There 
was also crepitus of the patellofemoral joint with repetitive 
extension.  X-rays showed minimal degenerative changes, as 
well as some subtle changes about the tibiofemoral joint.  

The examiner stated that the Veteran was still functioning 
fairly well, though he does have limitations.  He has a 
chronic ACL deficiency and a medial meniscus tear.  The knee 
limits his ability to run, jump, and perform other physical 
activities.  The examiner noted that the Veteran's main 
problem is pain.  The instability of the knee also causes 
some degree of fatigability, weakness, lack of endurance, and 
incoordination.   

The Veteran underwent another VA examination in September 
2009.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran complained of instability, 
pain, weakness, stiffness, decreased speed of range of 
motion, constant effusions, and weekly episodes of locking.  
He denied deformity, giving way, incoordination, and episodes 
of dislocation and subluxation.  He reported swelling and 
tenderness, as well as affected range of motion.  He denied 
flare-ups of joint disease.  He denied limitations on 
standing and walking.  He reported that he works full time in 
a warehouse.  

Upon examination, the examiner noted crepitus, edema, 
effusion, tenderness, instability, and weakness.  He found 
that weight-bearing was affected by the joint; but that the 
Veteran's gait was normal.  The examiner found moderate 
anterior/posterior instability.  He found no objective 
evidence of pain with active 
range of motion.  The Veteran achieved flexion to 115 degrees 
and had full extension (to 0 degrees).  The examiner found no 
objective evidence of additional limitation of motion with 
repetitive motion.  There was no ankylosis.  X-rays revealed 
degenerative joint disease.  

The examiner found that the right knee disability had no 
significant effects on the Veteran's usual occupation.  He 
has lost no time from work in the past 12 months.    There 
are no effects on the Veteran's ability to do chores, travel, 
or drive.  There are mild effects on recreational activities 
and shopping.  There are moderate effects on his ability to 
exercise; and there are severe effects on his ability to 
participate in sports.  

The Board once again notes that the Veteran's ACL deficiency 
right knee has been rated at 20 percent pursuant to 
Diagnostic Code 5257 (regarding recurrent subluxation and 
instability).  In order to warrant a rating in excess of 20 
percent, the Veteran's right knee disability would have to be 
manifested by severe subluxation or lateral instability.  
There is no medical evidence that the Veteran experiences any 
subluxation or severe instability.  To the contrary, the 
September 2009 examiner described the instability as 
moderate.  Consequently, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5257.  

The Veteran has also been assigned a 10 percent rating for 
degenerative joint disease, right knee based on limitation of 
motion and on the provisions of 38 C.F.R. § 4.40 which allows 
for consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  

The Board notes that the Veteran would not warrant a 
compensable (10 percent) rating on the basis of the range of 
motion codes (Diagnostic Codes 5260-5261) alone.  In order to 
warrant a 10 percent rating under these codes, the Veteran's 
disability would have to be manifested by leg flexion limited 
to 45 degrees or leg extension limited to 10 degrees.  The 
Veteran achieved 120 degrees and 115 degrees of flexion at 
his March 2007 and September 2009 examinations respectively.  
He also achieved full extension at both VA examinations.

In order to warrant a rating excess of 10 percent, his knee 
disability would have to be manifested by leg flexion limited 
to 30 degrees or leg extension limited to 15 degrees.  As 
noted above, the Veteran's range of motion is not so limited.  
Moreover, there is no medical evidence to show that there is 
any additional loss of motion due to pain or flare-ups of 
pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.  Consequently, a 
rating in excess of 10 percent is not warranted pursuant to 
range of motion codes (5260-5261) and the provisions of 38 
C.F.R. § 4.40.  

The Board acknowledges that the Veteran has reported weekly 
episodes of locking.  However, the Board views the existing 
20 percent rating for instability as contemplating such 
symptomatology.  More over, the pain associated with the 
right knee is already contemplated by the separate rating for 
degenerative joint disease.  Application of Diagnostic Code 
5258 would therefore constitute pyramiding which is 
prohibited under 38 C.F.R. § 4.14.  

The Board notes that it finds the Veteran credible in his 
reporting of symptoms and functional limitations.  However, 
given the demonstrated range of motion and the objective 
medical evidence showing moderate instability (as opposed to 
severe) the Board finds that the disability simply does not 
meet the criteria for the assignment of higher ratings.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for a rating in excess of 20 percent for ACL 
deficiency right knee, post operative; and for a rating in 
excess of 10 percent for degenerative joint disease, right 
knee must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

The Board does not doubt the fact that the right knee 
disabiities result in significant impairment.  However, under 
applicable diagnostic criteria, higher ratings are not 
warranted at this time.  The Veteran may always advance 
claims for increased ratings should the disabilities increase 
in severity in the future. 


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


